DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13/385212, 61/463037, 13/136331, 61/400504, 61/403915, 12/802849, 61/268708, 61/270754, 61/336911, 61/395564, 61/395752, 61/396390, 12/148465, 60/927111, 12/584980, 61/192312, 61/210058, 12/661042, 61/210058, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Application Nos. fail to provide adequate support for: the stiff end structure positioned entirely outside of the at . 

The disclosure of the prior-filed application, Application Nos. 12/148465, 60/927111, 12/584980, 61/192312, 61/210058, 12/661042, 61/210058, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Application Nos. fail to provide adequate support for the stiff end structure positioned entirely outside of the at least one of the first and second bone anchors and comprising a threaded bore disposed perpendicular to the through bore and matable with a set screw, as required by claim 7.  Therefore claim 7 is not entitled to the benefit of priority from the Application Nos.  Claim 7 has been given the priority date of Application No. 61/268708 (June 15, 2009). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first and second bone anchors" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 3 should instead recite “the at least first and second bone anchors” in order to be consistent with the previously used claim terminology and have proper antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5, 12-15, 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Friedrich et al. (U.S. Pub. No. 2009/0005817 A1, hereinafter “Friedrich I”). 
Friedrich I discloses, regarding claim 1, a longitudinal connecting member assembly (40, see Figs. 5-5C) having at least first and second bone anchors (34, see Fig. 5) spanning between at least a pair of vertebrae (see Fig. 5A, see also para. [0073] “affixed to adjacent vertebrae”), the assembly comprising: a) a soft core portion (18) in continuous tension and having a steady state length (see para. [0070] “constant length so as to not stretch”), the core portion being in slideable relation with at least one of the first and second bone anchors (see para. [0073] “may be slidabable, movable, or otherwise unconstrained”, note that spool 45 is received within the bone fastener and therefore the bone anchor is slidable relative to the core portion).
Regarding claim 2, further comprising a stiff end structure (46) fixed to the soft core portion (see para. [0073] “fixedly attached”), the stiff end structure positioned entirely outside of the at least one of the first and second bone anchors (as shown in Fig. 5A).
Regarding claim 3, further comprising an elastic bumper (42, see para. [0073] “resiliently compressible”) in slidable relation with the core portion (see para. [0073]), the elastic bumper positioned between the stiff end structure and one of the first and second bone anchors (as shown in Fig. 5A).
Regarding claim 5, wherein the elastic bumper is a first elastic bumper (42) and further comprising a second elastic bumper (16), the second elastic bumper positioned between the second end structure and one of the first and second bone anchors (as shown in Fig. 5A).
Regarding claim 12, further comprising a spacer (16) located between the first and second bone anchors (as shown in Fig. 5A), the spacer having a through bore (30, see para. [0069]) that slidingly receives the core portion therethrough (see para. [0067] “slidable or moveable”).
Regarding claim 13, wherein the spacer is compressible (see para. [0065] flexible or resiliently deformable”).
Regarding claim 14, wherein the spacer is elastic (see para. [0065] flexible or resiliently deformable”).
Regarding claim 15, wherein the spacer is substantially tubular (see Fig. 5, see also para. [0069] “cylindrical profile”) and the spacer through bore runs along a central axis thereof (see Fig. 5, see para. [0069]).
Regarding claim 17, wherein at least one of the first and second bone anchors has a closure top (36), one of the bone anchor and the closure top having a stop (e.g. the end of the threaded portion within the bone anchor), the stop prohibiting the closure top from pressing on the soft core portion (when the closure top 36 is fully tightened and engages the stop / last thread of anchor 34 it is prohibited from pressing on the soft core portion, since it engages spool 45 and does not clamp the soft core portion 18).
Regarding claim 18, wherein the stop is a surface (e.g. threaded surface within head 34) of the bone anchor partially defining a run-out feature of a guide and advancement structure (e.g. end of threads within head of 34)  for receiving the closure top (36).
Regarding claim 19, wherein at least one of the first and second bone anchors has an elongate threaded shank and a head (see annotated Fig. 5 below), the shank having a central axis (see annotated Fig. 5 below), the head having a central bore running there through (see annotated Fig. 5 below), the bore disposed perpendicular to the shank central axis (as shown in annotated Fig. 5), the core portion being slidingly received in the bore anchors (see para. [0073] “may be slidabable, movable, or otherwise unconstrained”, note that spool 45 is received within the bone fastener and therefore the bone anchor is slidable relative to the core portion), the head having an upper opening (see annotated Fig. 5 below) for receiving a set screw (36).

    PNG
    media_image1.png
    716
    659
    media_image1.png
    Greyscale

Regarding claim 20, wherein at least one of the first and second bone anchors is a polyaxial screw (see para. [0106] “polyaxial”), the screw having a shank (see annotated Fig. 5 above), a receiver (see annotated Fig. 5 above, note head) for holding the soft core portion (as shown in Fig. 5A), and a closure top (36), the receiver being pivotable with respect to the shank (see para. [0106]), the closure top capturing the soft core portion within the receiver (see Fig. 5A), the closure top being spaced from the soft core portion when the closure top is locked onto the receiver (see Fig. 5A, note that the closure top is spaced from the soft core portion via spools 45 and 47).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7, 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedrich I, as applied to claim 1 above. 
Friedrich I discloses all of the features of the claimed invention, as previously set forth above. Friedrich I further discloses, regarding claim 4, wherein the stiff end structure is a first stiff end structure (46, see Fig. 5A), and the soft core portion being in slideable relation with both the first and second bone anchors (see para. [0073] “may be slidabable, movable, or otherwise unconstrained”, note that spool 45 is received within the bone fastener and therefore the bone anchor is slidable relative to the core portion). Friedrich fails to disclose, in the embodiments shown in Figures 5-5C, regarding claim 4, further comprising an opposing second stiff end structure also positioned entirely outside of the at least first and second bone anchors; regarding claim 7, wherein the stiff end structure has a through bore for receiving the soft core portion and a threaded bore disposed perpendicular to the through bore, the threaded bore matable with a set screw, the set screw pressing against the soft core portion and fixing the soft core portion against the stiff end structure within the through bore; regarding claim 9, wherein the stiff end structure further comprises a rod; regarding claim 10, wherein the stiff end structure is fixable to a rod.
Friedrich I discloses in an alternative embodiment shown in Figure 17, a longitudinal connecting member assembly (150) with a second stiff end structure (158) positioned entirely outside of the at least first and second bone anchors (as shown in Fig. 17), wherein the stiff end structure has a through bore for receiving the soft core portion (see Fig. 17, e.g. bore that receives 18) and a threaded bore (e.g. bore that receives set screw 160, see Fig. 17, see para. [0081]) disposed perpendicular to the through bore (as shown in Fig. 17), the threaded bore matable with a set screw (160, see Fig. 17, see para. [0081]), the set screw pressing against the soft core portion and fixing the soft core portion against the stiff end structure within the through bore (see para. [0081]), wherein the stiff end structure further comprises a rod / is fixable to a rod (156, see Fig. 17) in order to enable the longitudinal connecting member assembly to be used in a hybrid procedure employing fusion and dynamic stabilization and provide vertebrae with the stiff end structure / rod to be fused (see para. [0081]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the longitudinal connecting member assembly shown in Figures 5-5C of Friedrich I to include a second stiff end structure positioned entirely outside of the at least first and second bone anchors with a rod and a threaded bore and set screw in view of the alternative embodiment shown in Figure 17 of Friedrich I in order to enable the longitudinal connecting member assembly to be used in a hybrid procedure employing fusion and dynamic stabilization and provide vertebrae with the stiff end structure / rod to be fused. 

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedrich I, as applied to claim 1 above. 
Friedrich I discloses all of the features of the claimed invention, as previously set forth above. Friedrich I further discloses, regarding claim 6, wherein the stiff end structure has a through bore for receiving the soft core portion (see Fig. 5, see para. [0073], “fixedly attached or clamped to the cord 18”). Friedrich I however fails to explicitly disclose in the embodiment shown in Figures 5-5C, regarding claim 6, wherein walls of the stiff end that are crimpable toward the soft core portion, fixing the core portion within the through bore.
Friedrich I discloses alternatives to fixing the soft core portion (18) within the end structures (12 and 14), that the soft core portion can be crimped (see para. [0067]) in order to provide an alternative to securely fixing the soft core portion to the end portions (see para. [0067]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stiff end structures in the embodiment shown in Figures 5-5C of Friedrich I to be crimped onto the soft core portion in view of an alternative disclosure in Friedrich I in order to provide an alternative to securely fixing the soft core portion to the end portions.

Allowable Subject Matter
Claim(s) 8, 11 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Zylber et al. (U.S. Pub. No. 2008/0234744 A1) discloses a spinal stabilization system with both rigid and flexible elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773